EXHIBIT SUBSIDIARIES OF THE REGISTRANT a) CoStar Realty Information, Inc., a Delaware corporation b) CoStar Limited, a U.K. company c) CoStar U.K. Limited, a U.K. company d) Property Investment Exchange Limited, a U.K. company e) Grecam S.A.S., a France Societée par Actions Simplifiée f) Property and Portfolio Research, Inc., a Delaware corporation g) Property and Portfolio Research Ltd., a U.K. company h) Resolve Technology, Inc., a Delaware corporation i) 1331 L Street Holdings, LLC, a Delaware limited liability company
